UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6819



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


INOCENTE ANTUNEZ JIMENEZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (4:01-cr-00031-H-2)


Submitted:   September 16, 2008         Decided:   September 23, 2008


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Inocente Antunez Jimenez, Appellant Pro Se. Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Inocente Antunez Jimenez appeals the district court’s

order denying his motion for a reduction in sentence under 18

U.S.C. § 3582(c)(2) (2000) and its order denying his motion for

reconsideration.    We   have   reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Jimenez, No. 4:01-cr-00031-H-

2 (E.D.N.C. Apr. 28, 2008 & May 21, 2008).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                AFFIRMED




                                  2